DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.

Status of Claims
Claims 1-3, 6-17, 19-23, 35, 54-56, and 58-72 are pending and under examination.
Claims 4-5, 18, 24-34, 36-53, and 57 have been canceled.

Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(e) to provisional application 62/476,248, filed 03/24/2017 is acknowledged.

Response to Amendment
In view of the amended claim language, new claim objections have been set forth.
Applicant(s) amendments to the claims received on 03/03/2021 have overcome each and every 112(a) and 112(b) rejection previously set forth in the Final Rejection mailed on 08/03/2020. However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 03/03/20201, the previous prior art rejection based on Buse has been withdrawn.

Drawings
No objections to the drawings are made.

Specification
No objections to the specification are made. 

Claim Objections
Claim 66 is objected to because of the following informalities:  
Claim 66 recites “a second well of the plurality of the wells” which appears to be a grammatical error and should recite “a second well of the plurality of wells”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-17, 19-23, 35, 54-56, and 58-72 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 lines 13, 14, 24, and 29 refer to “the tray holders”.  Claim 1 line 11 refers to “one or more tray holders”.  The phrase “one or more tray holders” may be narrowly interpreted as requiring only a single tray holder or it may broadly be interpreted as requiring two or more tray holders.  Applicant(s) recitation of “the tray holders” is broader than a single tray holder in that it requires at least two tray holders. If there is only one tray holder, then there cannot be a plurality of the tray holders, and therefore there is not antecedent support for a plurality of tray holders.  It is unclear if only a single tray holder is capable of satisfying the limitations of the claimed invention, indicated by claim 1 line 11, of if at least two or more tray holders are required, indicated by claim 1 lines 13, 14, 24, and 29.  In other words, the breadth of the claim cannot be determined since it is unclear if only a single tray holder is required, of if at least two tray holders are required.  Additionally, similar rejections are made for claims 2 and 9 with respect to the recitation of “the tray holders”.  For purposes of examination, the examiner will interpret the cover assembly as comprising two or more tray holders.
Claims 2-3, 6-17, 19-23, & 72 are also rejected by virtue of their dependency from claim 1.
Claim 3 is also rejected by virtue of its dependency from claim 2.

Claim 1 lines 14, and 17 refer to “the trays”.  Claim 1 lines 11-12 refer to “at least one tray”.  The phrase “at least one tray” may be narrowly interpreted as requiring only a single tray or it may broadly be interpreted as requiring two or more trays.  Applicant(s) recitation of “the trays” is broader than a single tray in that it requires at least two trays.  If there is only one tray, then there cannot be a plurality of the trays, and therefore there is not antecedent support for a plurality of trays.  It is unclear if only a single tray is capable of satisfying the limitations of the claimed invention, indicated by claim 1 lines 11-12, or if at least two or more trays are required, indicated by claim 1 lines 14 and 17.  In other words, the breadth of the claim cannot be 

Claim 1 lines 16-17 refers to “one of the drawers”.  Claim 1 line 16 refers to “one or more drawers”.  The phrase “one or more drawers” may be narrowly interpreted as requiring only a single drawer or it may broadly be interpreted as requiring two or more drawers.  The phrase “one of the drawers” is broader than a single drawer in that it requires at least two drawers.  If there is only one drawer, then there cannot be a plurality of drawers, and therefore there is not antecedent support for “one of the drawers” since it would simply be “the drawer”.  It is unclear if only a single drawer is capable of satisfying the limitations of the claimed invention, indicated by claim 1 line 16, or if at least two or more drawers are required, indicated by claim 1 lines 16-17.  In other words, the breadth of the claim cannot be determined since it is unclear if only a single drawer is required, or if at least two drawers are required. For purposes of examination, the examiner will interpret the cover assembly as comprising two or more drawers.

Claim 1 line 20 refers to “the actuators”.  Claim 1 line 19 refers to “one or more actuators”.  The phrase “one or more actuators” may be narrowly interpreted as requiring only a single actuator or it may broadly be interpreted as requiring two or more actuators.  The phrase “the actuators” is broader than a single actuator in that it requires at least two actuators.  If there is only one actuator, then there cannot be a plurality of actuators, and therefore there is not antecedent support for a plurality of actuators.  It is unclear if only a single actuator is capable of satisfying the limitations of the claimed invention, indicated by claim 1 line 19, or if at least two or more actuators are required, indicated by claim 1 line 20.  In other words, the breadth of the claim cannot be determined since it is unclear if only a single actuator is required, of it at least two actuators are required.  Additionally, a similar rejection is made for claims 14 with respect to the recitation of “the actuators”.  For purposes of examination, the examiner will interpret the cover assembly as comprising two or more actuators.

Claim 1 lines 25-26 refer to “at least one of the first holes” and claim 1 lines 28-29 refer to “the at least one of the first holes”.  Claim 1 line 4 refers to “one or more first holes”.  The phrase “one or more first holes” may be narrowly interpreted as requiring only a single first hole or it may broadly be interpreted as requiring two or more first holes.  Recitation of “the first holes” indicates a plurality of first holes which is broader than a single hole.  If there is only one first hole, then there cannot be a plurality of first holes, and therefore there is not antecedent support for a plurality of first holes.  It is unclear if only one first hole is capable of satisfying the limitations of the claimed invention, indicated by claim 1 line 4, or if at least two or more first holes are required, indicated by claim 1 lines 25-26 and 28-29.  In other words, the breadth of the claim cannot be determined since it is unclear if only a single first hole is required, of if at least two first holes are required.  Additionally, a similar rejection is made for claim 11 with respect to the recitation of “the first holes”.  For purposes of examination, the examiner will interpret the first cover as comprising two or more first holes.

Claim 1 line 26 refers to “at least one of the second holes” and claim 1 line 28 refers to “the at least one of the second holes”.  Claim 1 line 7 refers to “one or more second holes”.  The phrase “one or more second holes” may be narrowly interpreted as requiring only a single second hole or it may broadly be interpreted as requiring two or more second holes.  Recitation of “the second holes” indicates a plurality of second holes which is broader than a single second hole.  If there is only one second hole, then there cannot be a plurality of second holes, and therefore there is not antecedent support for a plurality of second holes.  It is unclear if only one second hole is capable of satisfying the limitations of the claimed invention, as indicated by claim 1 line 4, or if at least two or more second holes are required, as indicated by claim 1 lines 25-26 and 28-29.  In other words, the breadth of the claim cannot be determined since it is unclear if only a a similar rejection is made for claim 11 with respect to the recitation of “the second holes”. For purposes of examination, the examiner will interpret the second cover as comprising two or more second holes.

Claim 1 line 29 refers to “the open configuration”.  Claim 1 line 22 refers to “one or more open configuration”.  There is insufficient antecedent basis for the term “the open configuration” since it cannot be determined which of the “one or more open configurations” Applicant(s) are referring to as “the open configuration” in claim 1 line 29.

Claim 2 lines 3-5 recite “the cover frame including at least two opposed, upwardly extending guide rails configured to limit longitudinal movement of the first and second cover”.  It is unclear if Applicant(s) are intending for (i) the cover frame itself to include the at least two opposed, upwardly extending guide rails, or if Applicant(s) are (ii) requiring the cover frame, in addition to at least two opposed, upwardly extending guide rails, to be configured to limit longitudinal movement of the first and second covers.  In other words, it is unclear if the phrase “including” is intended to further limit the structure of the cover frame to comprise the guide rails, or if the term “including” is intended to mean “in addition to”.
Claim 3 is also rejected by virtue of its dependency from claim 2.

Claim 3 lines 3, 5, 6, and 7 refers to “the guide pins”.  Claim 3 lines 1-2 refer to “one or more guide pins”.  The phrase “one or more guide pins” may be narrowly interpreted as requiring only a single guide pin or it may broadly be interpreted as requiring two or more guide pins.  Applicant(s) recitation of “the guide pins” is broader in that it requires more than a single guide pin.  If there is only one guide pin, then there cannot be a plurality of pins, and therefore there is not antecedent support for a plurality of guide pins.  It is unclear if only a single guide pin is 

Claim 3 line 5 recites “each of the first and second guide slots”.  Claim 3 line 3 recites “one or more laterally extending, first guide slots”, and claim 3 line 4 recites “one or more laterally extending, second guide slots”.  The first and second guide slots can narrowly be interpreted as comprising one slot each.  In other words, a first guide slot and a second guide slot.  However, the first and second guide slots may also be interpreted broadly as comprising a plurality of first guide slots and a plurality of second guide slots.  If there is only one first guide slot and only one second guide slot, then there cannot be a plurality of first guide slots and a plurality of second guide slots, and therefore there is not antecedent support for a plurality of first guide slots and a plurality of second guide slots.  Therefore, the breadth of the phrase “each of the first and second guide slots” cannot be determined since it is unclear if applicants are referring to the narrow interpretation wherein “each of the first and second guide slots” would comprise one first guide slot and one second guide slot, or if applicant(s) are intending for the broader interpretation wherein “each of the first and second guide slots” is referring to the plurality of the first guide slots and the plurality of the second guide slots”. Still further, claim 3 line 6 refers to “the first and second guide slots” and claim 3 lines 7-8 refer to “the first and second guide slots”.  There is insufficient antecedent basis for “the first and second guide slots” because it cannot be determined if Applicant(s) are referring to the narrow interpretation wherein the term “slots” indicates the first singular guide slot and the second singular guide slot which collectively makeup “slots”, or if Applicant(s) are referring to the broader interpretation wherein the term “slots” indicates the 

Claim 19 refers to “the first and second holes”.  Claim 19 is dependent from claim 1 which refers to “one or more first holes” in line 4 and “one or more second holes” in line 7.  The one or more first holes may be interpreted as a singular first hole and the one or more second holes may be narrowly interpreted as a singular second hole.  On the other hand, the one or more first holes may broadly be interpreted as a plurality of first holes and the one or more second holes may broadly be interpreted as a plurality of second holes.  If there is only one first hole and only one second hole, then there cannot be a plurality of first holes and a plurality of second holes, and therefore there is not antecedent support for a plurality of first holes and a plurality of second holes.  Recitation of “the first and second holes” with respect to claim 19 is unclear because it cannot be determined if the phrase “holes” are referring to the singular first hole and the singular second hole which makeup the “holes”, or if the phrase “holes” is referring to the plurality of first holes and the plurality of second holes”.  For purposes of examination, the examiner will interpret each cover as comprising two or more holes.
Claims 20-23 are also rejected by virtue of their dependency from claim 19.

Claim 35 lines 11-12 refer to “each of the first holes”.  Claim 35 line 9 refers to “a first hole of the first cover”.  There is insufficient antecedent basis for the phrase “each of the first holes” since only “a first hole of the first cover” has previously been recited in the claim language.  If there is only one first hole, then there cannot be a plurality of first holes, and therefore there is not antecedent support for a plurality of first holes.  Accordingly, the breadth of the claim cannot be determined since it is unclear if there is merely a single hole in the first cover, indicated by claim 35 line 9, or if a plurality of holes are disposed in the first cover are required, indicated by claim 
Claims 54-56, and 58-71 are also rejected by virtue of their dependency from claim 35.

Claim 35 lines 12-13 refer to “each of the second holes”.  Claim 35 line 10 refers to “a second hole of the second cover”.  There is insufficient antecedent basis for the phrase “each of the second holes” since only “a second hole of the second cover” has previously been recited in the claim language.  If there is only one second hole, then there cannot be a plurality of second holes, and therefore there is not antecedent support for a plurality of second holes.  Accordingly, the breadth of the claim cannot be determined since it is unclear if there is merely a single hole in the second cover, indicated by claim 35 line 9, or if a plurality of holes are disposed in the second cover are required, indicated by claim 35 lines 11-12.  For purposes of examination, the examiner will interpret the second cover as comprising two or more holes.

Claim 35 lines 17-18 recite “the first and second planes”.  There is insufficient antecedent basis for this term since Applicant(s) have not previously defined “a first plane” or “a second plate” with respect to the first and second cover, the first open configuration, and the first closed configuration.  Accordingly, the scope of the phrase “the first and second planes” cannot be determined.

Claim 55 refers to “the first hole of the first cover” and “the second hole of the second cover”.  Claim 55 is dependent from claim 35 which refers to “each of the first holes” in lines 11-12 and “each of the second holes” in lines 12-13.  Accordingly, there is insufficient antecedent basis for “the first hole of the first cover” and “the second hole of the second cover” with respect to claim 55 since it cannot be determined which of the plurality of first holes or which of the plurality of second holes Applicant(s) are referring to as the first hole and the second hole.  A similar rejection is also made for claim 56 with respect to the recitation of “the first hole” and “the second hole”.
Claim 56 is also rejected by virtue of its dependency from claim 55.

Claim 56 refers to “a first plane”.  Claim 56 is dependent from claims 55 and 35.  Claim 35 lines 17-18 refer to “the first and second planes”.  There is insufficient antecedent basis for the term “a first plane” with respect to claim 56 since it cannot be determined if Applicant(s) are referring to “the first plane” of claim 35, or if Applicant(s) are attempting to establish another first plane all together.    

Claim 59 refers to “the step of transition the first and second covers to a second open configuration”.  Claim 59 is dependent from claims 58 and 35, neither of which refer to “a step of transition the first and second covers to a second open configuration”.  Therefore, there is insufficient antecedent basis for “the step of transition the first and second covers to a second open configuration”.  The Examiner suggests Applicant(s) amend the language to recite “a step of transition the first and second covers to a second open configuration”.
Claim 60 is also rejected by virtue of its dependency from claim 59.

Claim 59 recites “after step (c) … the stop of transitioning the first and second covers to a second open configuration where the second receptacle is accessible by the fluid transfer device and access to the first receptacle by the fluid transfer device is blocked by the first cover and/or the second cover”.  Claim 59 is dependent from claim 58 which further recites “after step (c), a step of moving the fluid transfer device along a path that extends over at least one receptacle of the plurality of receptacles, the path being covered by the first cover and/or the second cover”.  Each of the two steps recited in claims 58 and 59 are performed “after step (c)”.  However, no relationship between the step recited in claim 58 and the step recited in claim 59 has been established to indicate which of the two steps is performed first and which of the two steps is the 

Claim 60 refers to “the step of aspirating the fluid from the second receptacle using the fluid transfer device or dispensing the fluid into the second receptacle using the fluid transfer device”.  Claim 60 is dependent from claims 59, 58, and 35.  Claim 59 does refer to “prior to aspirating the fluid from a second receptacle using the fluid transfer device or dispensing the fluid into the second receptacle using the fluid transfer device”, however, there is no support in claim 59 that refers to this function as “a step” in the method.  Accordingly, there is insufficient antecedent basis for “the step of aspirating the fluid from the second receptacle using the fluid transfer device or dispensing the fluid into the second receptacle using the fluid transfer device” so no step of aspirating/dispensing the fluid from/into the second receptacle has been established in the claims.  

Claim 60 recites “the step of aspirating the fluid from the second receptacle using the fluid transfer device or dispensing the fluid into the second receptacle using the fluid transfer device”.  Claim 60 is dependent from claims 58 which recites “after step (c), a step of moving the fluid transfer device along a path that extends over at least one receptacle of the plurality of receptacles, the path being covered by the first cover and/or the second cover”.  Still further, claim 60 is dependent from claim 59 which recites “after step (c) and prior to aspirating the fluid from a second receptacle using the fluid transfer device or dispensing the fluid into the second receptacle using the fluid transfer device”.  Each of the two steps recited in claims 58 and 59 are performed “after step (c)”.  Applicant(s) set forth two steps that occur after step (c) but provide no relationship between the steps to indicate which of the two steps occurs first and which of the two steps occurs second.  In other words, it is unclear if the method further comprises after step (c) – 1.) the step 

Claim 61 recites “the first cover or the second cover is stationary when transitioning from the first closed configuration to the first open configuration”.  Claim 61 is dependent from claim 35 which recites “laterally transitioning the first cover and the second cover from a first closed configuration … to a first open configuration” in lines 5-8.  It is unclear how the conditions of both claims 61 and 35 can be met since claim 35 requires lateral transitioning of the first and the second cover whereas claim 61 requires that either the first cover or the second cover remain stationary.  How can the first and second cover laterally transition while either the first or the second cover is stationary?

Claim 64 refers to “each tray”.  Claim 64 previously referred to “one or more trays”.  Claim limitation “one or more trays” may be narrowly interpreted as consisting of a single tray or it may A similar rejection is made for claim 65 with respect to the claim limitation “each tray”. For purposes of examination, the examiner will interpret the system as comprising two or more trays.
Claims 65-68 are also rejected by virtue of their dependency from claim 64.

Claim 66 recites “with the fluid transfer device, steps of engaging a cap supported by a first well of the plurality of wells in a frictional fit and sealing a vial in a second well of the plurality of wells with the cap, thereby forming a cap/vial assembly, wherein the first and second wells are adjacent well”.  A fluid transfer device is a well-known and conventional structure in the art and also referred to as a nozzle, a pipette, a pipettor, a dispensing mechanism, a dispensation device, a probe, or a fluid handling device.  However, among these structure, it is not a well-known feature of these devices to perform steps of engaging a cap in a frictional fit and sealing a vial in a well with the cap to form a cap/vial assembly.  It is unclear to the Examiner in what manner a fluid transfer device, which is typically used to suction and aspirate a fluid from one location to another, is also functionally capable of engaging a cap.  
Claims 67-68 are also rejected by virtue of their dependency from claim 66.

Claim 66 refers to “steps of engaging a cap …”.  It is unclear how the steps of engaging a cap further defines the method since the steps are not correlated with the steps recited in claims 35 or 64 from which claim 66 is dependent from.  What step in the method comprises the “steps of engaging a cap…”?

Claim 67 refers to “the step of moving the cap/vial assembly”.  Claim 67 is dependent from claims 66, 65, 64, and 35, none of which refer to “a step of moving the cap/vial assembly”.  Claim 66 provides support for a step of forming the cap/vial assembly.  However, “the step of moving the cap/vial assembly” appears to be a subsequent step of the forming step.  Therefore, there is insufficient antecedent basis for the “the step of moving the cap/vial assembly”. 
Claim 68 is also rejected by virtue of its dependency from claim 67.

Claim 67 refers to “the engaging step”.  Claim 67 is dependent from claim 66 which refers to “steps of engaging”.  There is insufficient antecedent basis for “the engaging step” of claim 67 since it is unclear which step among the steps of engaging Applicant(s) are referring to as “the engaging step”.  In other words, claim 66 requires a plurality of steps for engaging and it is unclear which of the plurality of steps for engaging Applicant(s) are referring to as “the engaging step” in claim 67.

Claim 70 recites to “a row of the receptacles is accessible by the fluid transfer device, the row or receptacles includes the first receptacle”.  Claim 70 is dependent from claim 35.  Claim 35 lines 8-9 recite “a first receptacle of the first group of receptacles is accessible by the fluid transfer device”.  It is unclear if the row of receptacles accessible by the fluid transfer device and including the first receptacle of claim 70 is also the first group of receptacles accessible by the fluid transfer device and including the first receptacle.  What distinguishes the row of receptacles from the group of receptacles if each includes the first receptacle?

Claim 71 refers to “the step of inserting…”.  Claim 71 is dependent from claim 35.  Claim 35 does not refer to “a step of inserting”.  Therefore, there is insufficient antecedent basis for “the step of inserting” and it is unclear what Applicant(s) are referring to by “the step of inserting”.

Allowable Subject Matter
Claims 1-3, 6-17, 19-23, 35, 54-56, and 58-72 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

In addition to the remarks of record, the instant claims with respect to claims 1-3, 6-17, 19-23, and 72 define over the prior art because the cited prior art does not teach or suggest a cover assembly comprising a first cover and second cover above the first cover.  Each cover having two or more holes within an enclosed boundary of the cover.  The first and second cover supported by a tray assembly frame comprising two or more actuators that are configured to laterally move the first and second covers between a closed configuration and an open configuration.  The closed configuration defined as the first and second covers being parallel to each other such that access to two or more tray holders beneath the first and second cover by a fluid transfer device is blocked.  The open configuration defined as having at least one of the holes in each of the first and second cover being aligned to permit access by the fluid transfer device to a portion of the trays below the first and second cover.   

In addition to the remarks of record, the instant claims with respect to claims 35, 54-56, and 58-71 define over the prior art because the cited prior art does not teach or suggest a method of aspirating or dispensing a fluid with a system having (i) a first cover and second cover disposed above a plurality of receptacles and (ii) a fluid transfer device.  Each cover defined as having two or more holes within an enclosed boundary of the cover.  The method comprising the steps of laterally transitioning the first and second cover from a first closed configuration where access to a first group of the plurality of receptacles is blocked by the first and second cover to a first open configuration where a receptacle of the first group of receptacles is accessible by the fluid transfer device through one of the holes in each of the first cover and the second cover. The method 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Response to Arguments
Applicant(s) arguments, see page 15 paragraph 2, page 16 paragraph 1, page 17 paragraph 3, filed 03/03/2021, with respect to claims 1-3, 6-17, 19-23, 35, 54-56, and 58-72 have been fully considered and are persuasive.  The 103 obviousness rejection of claims 1-3, 6-17, 19-23, 35, 54-56, and 58-72  has been withdrawn.

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Hama (US Patent No. 5,033,820) teaches an actuator that laterally moves a plate via a guide pin and guide slot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798